Case 1:19-cv-01582-AMD-SMG Document 23 Filed 11/08/19 Page 1 of 5 PageID #: 109


                                                                              'N CLERK'S OFFICE
                                                                          US DISTRICT COURT E D N Y
 UNITED STATES DISTRICT COURT                                                       ^
 EASTERN DISTRICT OF NEW YORK                                            * NOV O 20S9
                                                         X

                                                                          BROOKLYN OFFICE
 JUAN CARLOS TORRES IBARRA,et al.

                                      Plaintiffs,
                                                             MEMORANDUM
                                                             DECISION AND ORDER
                        - against -
                                                             1:19-CV-0I582(AMD)(SMG)
 W&L GROUP CONSTRUCTION INC., et aL,
                                      Defendants.
                                                         X

 ANN M.DONNELLY,United States District Judge:

         On March 19, 2019, the plaintiffs filed this action on behalf of themselves and other

 similarly situated persons, against W&L Group Construction Inc. and twenty-five John Doe

 defendants. (ECFNo. 1.) The plaintiffs allege that the defendants failed to pay them minimum

 wage and overtime as required by the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. and the

 New York Labor Law §§ 650 et seq., and failed to furnish accurate wage statements in violation

 of New York Labor Law § 195. {Id. ^ 1.) On August           2019, the defendant company, W&L

 Group Construction, moved to dismiss the complaint for failure to state a claim. (ECF No. 17.)

 For the following reasons, the defendant's motion to dismiss is granted.

                                           BACKGROUND'

         The named plaintiffs are New York residents and construction workers by trade. (ECF

 No. 1 UK 8, 11.) They allege that they were full-time employees of the defendant company, and

 worked at least sixty-six hours a week during their respective terms ofemployment: January

 2014 through August 2018 for Juan Carlos Torres Ibarra, April 2014 through June 2018 for Felix




 ^ For purposes of this motion, I accept as true the factual allegations in the complaint and draw all
 reasonable inferences in the plaintiffs favor. See Town ofBabylon v. Fed Hous. Fin. Agency, 699 F.3d
 221,227(2dCir. 2012).

                                                    1
Case 1:19-cv-01582-AMD-SMG Document 23 Filed 11/08/19 Page 2 of 5 PageID #: 110



 Argenis Argulo Diaz, and February 2011 through the present for Reynaldo Martinez Cortez. {Id,

 IK 12, 14,16.) The plaintiffs claim that they were "subject to the control, policies and

 procedures ofthe [the] defendants," and that the "[djefendants monitored the [pjlaintiffs'

 compliance with its guidelines, procedures, and policies by ...reviewing" and evaluating their

 work. {Id. II21,22.) They were paid between $360.00 and $480.00 per week, and allege that

 the defendants did not pay them minimum wage and overtime at a rate of one and a halftimes

 the minimum wage after forty hours worked per week.(M||13, 15, 17.)

                                    STANDARD OF REVIEW


         To survive a motion to dismiss, a complaint must plead "enough facts to state a claim to

 reliefthat is plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544, 570(2007). A

 claim is facially plausible "when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v.

 Iqbal, 556 U.S. 662,678(2009). The alleged facts must "raise a right to relief above the

 speculative level...." Twombly^ 550 U.S. at 556. "[A]formulaic recitation ofthe elements of a

 cause of action will not do." Id. at 555. Pleadings must be construed in the light most favorable

 to the plaintiff. Hayden v. Paterson, 594 F.3d 150, 160(2d Cir. 2010).

                                           DISCUSSION


         A party must be an employer to be liable under the FLSA and NYLL. An employer is

 "any person acting directly or indirectly in the interest ofan employer in relation to an

 employee[.]" 29 U.S.C. § 203(d); see also Hart v. Rick's Cabaret Int 7Inc., No.09-CV-3043,

 2010 WL 5297221, at *2(S.D.N.Y. Dec. 20, 2010)("[T]he standards by which a court

 determines whether an entity is an "employer" under the FLSA also govern that determination

 under the New York labor law.") "[T]he determination of whether an employer-employee
Case 1:19-cv-01582-AMD-SMG Document 23 Filed 11/08/19 Page 3 of 5 PageID #: 111



 relationship exists for purposes ofthe FLSA [and NYLL]should be grounded in 'economic

 reality rather than technical concepts.'" Barfield v. N.Y.C. Health & Hosp. Corp., 537 F.3d 132,

 141 (2d Cir. 2008)(quoting Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33(1961)).

         Courts look at "the totality ofthe circumstances" to determine whether an employer-

 employee relationship exists, and a determination is made "on a case-by-case basis." Barfield,

 531 F.3d at 141-42 (citing Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 n.l (2d Cir. 1984)).

 Relevant factors include whether the party(1) has the power to hire and fire employees,(2)

 supervises and controls employee work schedules or conditions ofemployment,(3) determines

 the rate and method of payment, and(4)maintains employment records. Velez v. Sanchez, 693

 F.3d 308,326(2d Cir. 2012)(citations omitted.)

         The plaintiffs' allegations do not survive a motion to dismiss. The plaintiffs' claim that

 the "[djefendants employed the [pjlaintiffs as full-time [cjonstruction workers"(ECF No. 1 § 11)

 is a legal conclusion. See Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61,76(2d Cir. 2003)

 ("[T]he ultimate decision as to whether a party is an employer ... is a legal conclusion[.]")

 (citation omitted). The Court is "not bound to accept as true a legal conclusion couched as a

 factual allegation." Iqbal, 556 U.S. at 678. Without further factual detail, the Court need not

 accept the plaintiffs' claim as true.

        Nor can the Court infer an employer-employee relationship based on the rest ofthe

 plaintiffs' allegations. The plaintiffs claim that they were "subject to the control, policies and

 procedures of[the] defendants," and that the "[d]efendants monitored [their] compliance with its

 guidelines, procedures, and policies by ...reviewing" and evaluating their work. (ECF No. 1

    21-22.) These allegations include little if any factual detail, and are too vague and conclusory

 to establish a claim for relief. See Peng Bai v. Fu Xing Zhuo, No. 13-CV-05790,2014 WL
Case 1:19-cv-01582-AMD-SMG Document 23 Filed 11/08/19 Page 4 of 5 PageID #: 112



 2645119, at *3(E.D.N.Y. June 13, 2014)(collecting cases demonstrating that a mere recitation

 of the economic reality test without any supporting details is insufficient to survive a motion to

 dismiss).

         The plaintiffs argue that there will be "ample time [in] discovery" to establish whether

 there is an employer-employee relationship. (ECF No. 19 at 4.) But a party should not expect to

 use discovery to determine whether there is a basis for a lawsuit. "[I]n the context of a motion to

 dismiss, district courts in this Circuit have ...found that complaints sufficiently allege

 employment when they state where the plaintiffs worked, outline their positions, and provide

 their dates of employment." Dejesus v. HF Mgmt. Servs., LLC,726 F.3d 85,91 (2d Cir. 2013)

 (citing DeSilva v. North Shore-Long Island Jewish Health Sys.,11^} F.Supp.2d 497,508

 (E.D.N.Y. 2011)). While the plaintiffs claim that they worked for the defendant company,they

 include no factual detail about what they did; they do not identify any project location or work

 assignment, or describe their individual job responsibilities or day-to-day tasks. They do not

 identify a single employment policy, name any individual supervisor,^ or allege when and how

 they were paid. Accordingly, the plaintiffs' complaint is dismissed for failure to state a claim.

                                           CONCLUSION


         The defendant's motion to dismiss the plaintiffs complaint is granted. The plaintiffs'

 complaint is dismissed without prejudice to their filing of an amended complaint within thirty

 days ofthis order. In the amended complaint,the plaintiffs should provide facts to support a

 plausible claim that the defendants employed them, and that the plaintiffs worked specific weeks

 without receiving sufficient compensation or overtime. The case is stayed for thirty days.




 ^ The plaintiffs named twenty-five John Doe defendants in the caption oftheir complaint. (ECF No. 1 at
 1.) However, when identifying the parties, they name only "John Does 1-14." {Id. f 10.)

                                                   4
Case 1:19-cv-01582-AMD-SMG Document 23 Filed 11/08/19 Page 5 of 5 PageID #: 113



 so ORDERED.




                                           s/Ann M. Donnelly
                                              M. Donnelly            Q
                                          United States District Judge


 Dated: Brooklyn, New York
       November 8, 2019
